Citation Nr: 0511570	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  99-08 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals 
of right renal calculi with minimal strictures on the 
anterior urethra.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. Zills, Counsel





INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1999 RO decision which denied a compensable 
rating for residuals of right renal calculi with minimal 
strictures on the anterior urethra.  In September 2000, the 
Board remanded the case to the RO for additional evidentiary 
development.  In October 2001, the Board denied the veteran's 
claim; the veteran thereafter appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court) 
which, by means of a decision issued in December 2002, 
vacated the Board's October 2001 decision and remanded the 
case to the Board for further action.  In July 2003, the 
Board again remanded the case to the RO for additional 
evidentiary development.  In a December 2004 decision, the RO 
granted a compensable rating of 20 percent for the veteran's 
residuals of right renal calculi with minimal strictures on 
the anterior urethra, effective from the April 7, 1998 date 
of receipt of the claim for a compensable rating.  The 
veteran continues to appeal for a higher rating.


FINDING OF FACT

The veteran's residuals of right renal calculi with minimal 
strictures on the anterior urethra are manifested by urinary 
hesitancy, urinary urgency, and a diminished and slow urinary 
stream which cause a minimal amount of functional impairment.


CONCLUSION OF LAW

The schedular criteria for a rating higher than 20 percent 
for residuals of right renal calculi with minimal strictures 
of the anterior urethra have not been satisfied.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Code 7518 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in letters 
dated in January 2004 and February 2004, and in the May 2001 
and December 2004 supplemental statements of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  A 
VA examination has been provided which addresses the claim.  
Service, VA, and private medical records have been associated 
with the claims file, and there do not appear to be any 
outstanding medical records that are relevant to this appeal.  
The appellant was advised to provide VA with information 
concerning any evidence he wanted VA to obtain or to submit 
the evidence directly to VA.

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

Increased rating for residuals of right renal calculi with 
minimal strictures on the anterior urethra

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Medical evidence of record suggests that the veteran's 
condition is most accurately described as stricture of the 
urethra.  Under Diagnostic Code 7518, residuals from such are 
to be rated as voiding dysfunction.  38 C.F.R. § 4.115b, 
Diagnostic Code 7518.

Voiding dysfunction may be rated based on urine leakage, 
frequency, or obstructed voiding.  Where there is continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day, a 60 percent rating is 
warranted.  A 40 percent rating is warranted where the 
disorder requires the wearing of absorbent materials which 
must be changed 2 to 4 times per day.  A 20 percent rating is 
warranted where the disorder requires the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  For a rating based on urinary frequency, a 40 
percent rating is warranted when there is a daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating is warranted when there 
is a daytime voiding interval between 1 and 2 hours, or 
awakening to void 3 to 4 times per night.  For a rating based 
on obstructed voiding, a 30 percent rating is warranted when 
there is urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115a.

The veteran seeks a rating higher than 20 percent for his 
service-connected residuals of right renal calculi with 
minimal strictures on the anterior urethra.  He was granted 
service connection and a noncompensable (0 percent) rating in 
March 1950, and in December 2004 this rating was increased to 
20 percent.

In a VA examination given in October 1998, it was indicated 
that the veteran had nocturia four times a night with 
frequency between six and twelve times a day.  He had 
hesitancy and poor emptying as well as some post voiding 
dribbling.  Examination was within normal limits.  Diagnoses 
included renal calculus in 1945 with no recurrence and benign 
prostatic hypertrophy status post resection with recurrence.

Private medical records dated in 1998 show that the veteran 
was diagnosed with a rectal fistula and prostatic 
hypertrophy.  Genitourinary symptoms at this time included 
persistent problems with decreased urinary stream and 
dribbling.  He stated that he took mineral oil which provided 
some relief, but this was the only medication he was on.  He 
reported that he had experienced persistent problems with 
urinary hesitancy and urinary urgency at times as well as 
with dribbling, and had not worked since 1983.  In 1999 he 
reported itching around his waist in an area where he had 
experienced shingles one year previously.

VA opinions from October 2000 and April 2001 indicate that it 
is at least as likely as not that several minimal strictures 
on the anterior urethra on cystoscopy in 1971 were 
proximately due to the manipulation of the prostatic urethra 
during service, and possible but not likely that the 
veteran's current urethral pain and voiding dysfunctions were 
the result of the progression of these strictures.

In a February 2004 VA genitourinary examination, the veteran 
stated that he urinated approximately five times during the 
day and three times at night.  He did not know what his 
voiding interval was.  He said he experienced some urinary 
hesitancy but at times had urinary urgency.  He reported that 
his urinary stream was slow and diminished.  He denied 
dysuria and burning upon urination.  He related that he did 
not have incontinence and did not have to use adult diapers.  
He reported no problems with kidney stones, and denied 
recurrent urinary tract infections, renal colic, bladder 
stones, and acute nephritis.  He said he had not been 
hospitalized for a urinary tract disease within the previous 
year.  He denied treatment for malignancy of the urinary 
tract, and said he did not require catheterization, 
dilations, or drainage procedures.  He further denied diet 
therapy, medications, and having had invasive or noninvasive 
procedures within the previous year.  He said his condition 
did not interfere with his occupation or daily activities.  
Physical examination noted scarring of the urethra and an 
enlarged prostate, but was otherwise within normal limits.  
Diagnoses were nephrolithiasis of the right kidney, minimal 
stricture of the anterior urethra, elevated PSA, urinary 
tract infection, and old nephrolithiasis in 1945.  The 
examiner commented that the veteran's present symptoms 
consisted of urinary hesitancy, urinary urgency, and a 
diminished and slow urinary stream which caused him a minimal 
amount of functional impairment.  The examiner opined that 
the urethral strictures found in 1971 were proximately due to 
manipulation of the prostatic urethra during service, and the 
veteran's present urethral pain and voiding dysfunction were 
proximately due to the progression of the urethral 
strictures.

Upon consideration of the above evidence, the Board finds 
that a rating higher than 20 percent for residuals of right 
renal calculi with minimal strictures on the anterior urethra 
is not warranted.  Evidence of record does not establish that 
the veteran is required to wear absorbent materials which 
must be changed 2 to 4 times per day, has a daytime voiding 
interval of less than an hour or awakens 5 or more times per 
night to void, or has urinary retention which requires 
intermittent or continuous catheterization, as required for a 
rating higher than 20 percent under the criteria for voiding 
dysfunction set forth in 38 C.F.R. § 4.115a.  The clear 
weight of the evidence shows that impairment from the 
veteran's residuals of right renal calculi with minimal 
strictures of the anterior urethra do not approach or 
approximate the criteria for a higher rating.  38 C.F.R. § 
4.7.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
impairment resulting from the veteran's residuals of right 
renal calculi with minimal strictures on the anterior urethra 
warrants no higher than a 20 percent rating.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not applicable.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2004).  Accordingly, the claim must be denied.


ORDER

Entitlement to a rating higher than 20 percent for residuals 
of right renal calculi with minimal strictures on the 
anterior urethra is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


